Citation Nr: 0121980	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  92-24 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Fritz R. Kahn, Esq.


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from October 1968 to May 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO), located in Houston, Texas.


REMAND

The Board, in a decision dated in May 2000, denied the 
veteran entitlement to a permanent and total disability 
rating for pension purposes.  The veteran appealed to the 
Court of Appeals for Veterans Claims (Court).  In an Order 
dated in April 2001, the Court granted the VA Secretary's 
unopposed motion to remand the case for Board consideration 
consistent with the newly enacted Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), specifically citing its decision in Holliday v. 
Principi, 14 Vet. App. 280 (2001).  The Board's May 2000 
decision was thus vacated.

The VCAA essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim unless there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions, requiring VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

After the Court issued its Order, the Board notified the 
veteran's private attorney of the 90-day period in which to 
submit additional evidence or argument pertinent to the 
matter on appeal.  The veteran's private attorney submitted 
supplemental argument and additional evidence in the form of 
a list of prescribed medications; he specifically argued that 
further VA examinations of the veteran's back and psychiatric 
disabilities are required in order to arrive at an equitable 
disability rating, reflective of the veteran's current level 
of impairment.  

The Board recognizes, as pointed out by the veteran's 
attorney, that the veteran's spine and psychiatric 
disabilities were last evaluated by VA in 1996.  The veteran 
claims his psychiatric and spine disabilities have worsened 
since that time.  With respect to the veteran's back 
disability, his private attorney raises argument that 
disability affecting both the lumbar and thoracic spine 
should be recognized and separately rated in connection with 
the veteran's pension claim.  Based on such contentions, 
remand to obtain more contemporary examinations is warranted.   
See Caffrey v. Brown, 6 Vet. App. 377 (1994) (Two years old 
was too remote); cf. Glover v. West, 185 F.3d 1328 (Fed. Cir. 
1999).  

In this regard, the Board has considered the request of the 
attorney that such examination be conducted after the veteran 
has been taken off his medications for a sufficient period of 
time so as not to mask the degree of impairment due to 
disability.  In addition to the possibility of jeopardy to 
the veteran's life and health, the Board does not have the 
legal authority to make such an order.  It is appropriate 
that the requested examinations be conducted in accordance 
with accepted medical protocol.  

The Board acknowledges that the veteran is currently 
incarcerated and is expected to remain incarcerated for 
approximately another year.  However, incarcerated veterans 
"are entitled to the same care and consideration given to 
their fellow veterans."  Bolton v. Brown, 8 Vet. App. 185, 
191 (1995) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991)).  While VA does not have the authority under 38 
U.S.C.A. § 5711 (West 1991) to require a correctional 
institution to release a veteran so that VA can provide him 
the necessary examination at the closest VA medical facility, 
VA's duty to assist an incarcerated veteran extends to an 
attempt to arrange for adequate evaluation within the prison 
facility or, if unable to do so, seeking to have him examined 
by a fee-basis physician or providing a VA physician to 
examine him.  In the past, the VA Medical Center, Houston, 
Texas, has made arrangements with prison officials for the 
veteran to be transported for this purpose and it is 
anticipated that such cooperation will continue in the 
future.

Here the Board notes that the veteran's other currently 
recognized and rated disabilities include hypertension, 
tension headaches and status post septoplasty with partial 
right inferior turbinate resection.  The veteran's attorney 
has included argument that the veteran's nasal problems are 
bilateral, and that his headaches are not due to tension or 
trauma but, rather, are migraine in nature, warranting a 
higher evaluation.  Based on such arguments, and the absence 
of contemporary examination of the veteran's hypertension, 
tension headaches and status post septoplasty with partial 
right inferior turbinate resection, the Board feels remand to 
obtain further examinations pertinent to these disabilities 
is also warranted.  The Board's duty to assist in this case 
includes obtaining an opinion in conjunction with requested 
examination as to permanency and the impact of the veteran's 
disabilities on his ability to work.

The Board also notes that the veteran reports continued 
treatment for his disabilities at the Texas Department of 
Criminal Justice (TDCJ) facility where he is incarcerated.  
Currently, only records from that facility dated prior to 
November 1995 are associated with the claims file.  Up-to-
date treatment records should be associated with the claims 
file.

The Board also takes note of the many requests for assistance 
in evidentiary development made by the veteran's attorney, 
specifically that VA obtain from federal and state 
governmental entities information pertinent to the veteran's 
tax returns, Social Security Administration payroll 
contributions, arrest records and receipt of unemployment 
and/or other public assistance from the State, beginning in 
1973, when the veteran was discharged from service.  The 
veteran, via his attorney, has alleged such information is 
pertinent to the question of whether he is permanently 
incapable of employment.  

It is unclear how the items mentioned by the veteran's 
attorney are probative of the question at issue:  Does the 
veteran meet the requisite percentage criteria and is he 
permanently and totally disabled from employment consistent 
with his age, education and work experience, by virtue of his 
physical and mental disabilities?  See 38 C.F.R. § 4.17 
(2000).  The Board is aware that the veteran has been 
incarcerated since 1985 and, thus, has been removed from the 
civilian workforce since that time.  His claim for pension 
has been pending since 1991.  Requiring the government to 
produce the extensive records (dating back to 1973) requested 
by the veteran's attorney, in Board's opinion, would be an 
unnecessary expenditure of scarce government resources, 
inasmuch as such records have very limited, if any, probative 
value.  For example, the fact that the veteran has a criminal 
record may make some employers reluctant to hire him; however 
such factor is not for consideration in adjudicating whether 
he is permanently and totally disabled.  Moreover, most of 
the data requested, pertaining to periods of employment, 
occupational history, and the like, can easily be obtained 
from the veteran himself.  In the event the attorney 
disagrees, he is, of course, free to obtain such records 
himself, for review by VA.   

Finally, in his argument of June 2001, the attorney noted 
that the veteran is prepared to "testify" regarding certain 
aspects of his claim.  It is unclear from this statement 
whether the veteran desires to appear at a hearing before VA, 
either at the RO or in Washington, DC, or when such hearing 
should take place, in light of the veteran's current 
incarceration.  Further clarification of this matter is 
requested.  

Accordingly, the case is returned to the RO for the 
following:

1.  The RO should request that the 
veteran supply the names, addresses and 
approximate dates of treatment or 
evaluation for any VA or non-VA health 
care providers who have treated or 
evaluated him for physical and/or mental 
disability.  The RO should then take all 
necessary steps to obtain copies of those 
records not already part of the claims 
folder.  

In any case, the RO should ensure that 
all records of medical treatment and/or 
evaluation of the veteran by the TDCJ are 
associated with the claims file, 
specifically TDCJ records dated 
subsequent to approximately 
November 1995.  A list of all current 
medications should be included.

2.  If the RO is unsuccessful in 
obtaining copies of any records 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide copies of 
such records. 

3.  The RO should advise the veteran of 
the type of evidence probative of 
permanent and total disability resulting 
in unemployability, and clearly advise 
him which portion of that information and 
evidence, if any, he is to provide, and 
which portion, if any, VA will attempt to 
obtain on his behalf.  The RO should take 
any further indicated action with respect 
to other evidence identified by the 
veteran as probative of his claim.

4.  The RO should request that the 
veteran provide a detailed list of all 
occupational training undertaken and jobs 
held since his discharge from service, 
including the duration of each, and his 
job duties.  He should specify and 
account for each and every period of 
unemployment.  If he wishes, he may also 
provide information concerning his salary 
at each job and, if he or his attorney 
deem it relevant, his criminal record.  
If possible, this information should be 
in the form of a sworn affidavit.  

5.  The RO should contact the appropriate 
official of TDCJ for information 
concerning all job assignments the 
veteran has held during his 
incarceration, to include associated 
duties, and the duration of any 
assignments.  

6.  The RO should undertake to make 
arrangements with the appropriate 
official of TDCJ an evaluation of the 
veteran in order to determine the 
severity of his current disabilities, 
which include anxiety disorder; status 
post T12 fracture by history with chronic 
musculoskeletal low back pain; 
hypertension; headaches; status post 
septoplasty; and any other disability.  
All efforts to arrange such examination 
should be fully documented.  

The veteran's claims folder must be made 
available to the examiner (or examiners, 
as indicated) for review before 
examination and review of such should be 
cited in the examination report.  The 
examination(s) should be conducted in 
accordance with currently accepted 
medical protocol.  

a) The examiner(s) should set out 
complaints relevant to and clinical 
manifestations associated with each of 
the above-cited disabilities.  

b) Specific to psychiatric evaluation, 
the examination report should include the 
following:

i)  Discussion of the presence 
and degree, or absence of, 
symptoms such as depressed 
mood, anxiety, suspiciousness, 
panic attacks, sleep 
impairment, memory loss, 
flattened affect, 
circumstantial, circumlocutory, 
illogical or stereotyped 
speech, impaired judgment or 
abstract thinking, disturbances 
of motivation and mood, 
suicidal ideation, obsessional 
rituals, impaired impulse 
control, disorientation, 
delusions or hallucinations, 
inappropriate behaviors, 
isolation, and/or impairment in 
establishing and maintaining 
effective work and social 
relationships.

ii)  Discussion of a multi-axial 
assessment, to include assignment of 
an Axis V Global Assessment of 
Functioning score, with an 
explanation of the numeric code 
assigned, as provided in DSM-IV.

c) Specific to the veteran's back, the 
examination report should include 
response to the following:

i)  Define the nature of disability 
of the spine and the segments, if 
any, of the sacrum, lumbar spine 
and/or thoracic spine.

ii)  Define normal ranges of 
lumbosacral and thoracic spine 
motion and then describe, in degrees 
of excursion, active ranges of 
motion at each level as demonstrated 
on examination.  State, to the 
extent possible, whether any 
limitation is best characterized as 
mild, moderate or severe.

iii)  State whether there evidence 
of any deformity of a vertebral 
body?

iv)  Identify the presence and 
degree of, or absence of the 
following:  muscle atrophy; changes 
in condition of the skin indicative 
of disuse; weakness; incoordination; 
temperature changes; bone 
deformities; or any other objective 
manifestation that would demonstrate 
disuse or functional impairment due 
to pain attributable to the 
lumbosacral spine.  

v)  Comment on whether pain is 
visibly manifested on movement, and, 
if so, at what point (expressed in 
degrees if possible) such pain is 
elicited during such testing, and, 
comment on whether the veteran's 
subjective complaints are consistent 
with the objective findings.

vi)  Express an opinion as to 
whether pain significantly limits 
the veteran's functional ability of 
the during flare-ups, or when the 
joint is used repeatedly over a 
period of time, and express these 
determinations, if feasible, in 
terms of the additional loss of 
range of motion due to pain on use 
or during flare-ups; or, whether as 
a result of the service-connected 
disability the veteran exhibits any 
weakened movement, excess 
fatigability or incoordination, and 
express these determinations, if 
feasible, in terms of the additional 
loss or range of motion resulting.  

d) With respect to hypertension, the 
examination report should set out both 
diastolic and systolic blood pressure 
levels.  Any related symptoms, and the 
extent thereof, should be noted.  

e) With respect to headaches, the 
examination report should include note of 
the reported nature of headache 
manifestations, as well as the reported 
frequency and severity of attacks.  The 
report should also include opinion as to 
whether the medical documentation and/or 
history supports a characterization of 
the veteran's headache attacks as 
"prostrating" in nature.

f) With respect to status post 
septoplasty, the examination report 
should include findings as to the degree 
of obstruction of the nasal passages, 
left and right.

g) The examination report should identify 
any other manifested disabilities, 
setting out the nature and severity of 
symptoms associated therewith.

h) The examiner(s) should give a full 
description of any limitation of activity 
imposed by each of the veteran's 
disabilities, express opinions as to 
whether such disabilities are permanent, 
and provide an opinion as to the degree 
of interference with the appellant's 
ability to obtain and maintain gainful 
employment caused by each disability 
identified on examination.  The 
examiner(s) should also state whether the 
appellant's disabilities are susceptible 
of improvement through appropriate 
treatment.

The examiner(s) must provide complete 
rationale for all conclusions reached.

7.  The veteran's desires regarding a 
hearing before VA, whether an RO hearing, 
or a hearing before the Board sitting at 
the RO or in Washington, DC, should be 
clarified and action taken in accordance 
therewith.  

8.  The RO should ensure that the above 
development has been completed and should 
undertake any other actions it deems to 
be required to comply with the notice and 
duty to assist provisions of the VCAA.

9.  The RO should then evaluate each of 
the veteran's ratable disabilities under 
VA's Schedule for Rating Disabilities 
(Schedule).  In so doing, the RO should 
consider the former and current criteria 
for evaluating psychiatric, respiratory, 
and cardiovascular disabilities, and also 
consider all potentially applicable 
diagnostic codes consistent with 
Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

The RO should further include 
consideration of 38 C.F.R. § 3.321(b)(1) 
(2000).  The evaluations assigned for the 
veteran's disabilities, which can be 
considered for pension purposes, should 
be combined under the combined ratings 
table of the Schedule.  See 
38 C.F.R. § 4.25 (2000).  

10.  Thereafter, the RO should then 
consider whether the veteran is 
unemployable under what the Court has 
referred to as the "average person" 
test provided under 38 U.S.C.A. § 
1502(a)(1) (West 1991) and 
38 C.F.R. § 4.15 (2000).  See Talley v. 
Derwinski, 2 Vet. App. 282 (1992).  

The RO should consider whether both the 
percentage requirements under 38 C.F.R. § 
4.16 (2000) and the permanency 
requirement under 38 C.F.R. § 4.17 are 
met, and if so, whether the veteran is 
unemployable as a result of what the 
Court has referred to as "lifetime" 
disabilities.  Brown v. Derwinski, 2 Vet. 
App. 444 (1992).


If it is determined that the veteran does 
not meet the percentage requirements 
under 38 C.F.R. § 4.16, the RO should 
consider whether the veteran nevertheless 
meets the criteria for a determination of 
"unemployability" under 38 C.F.R. § 
3.321(b)(2) (2000).

11.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case that contains an explanation of the 
RO's latest deliberations under all of 
the foregoing criteria of the "average 
person" and "unemployability" 
standards.  The supplemental statement of 
the case should contain the criteria of 
the Schedule under which each of the 
veteran's ratable disabilities has been 
evaluated, to include both the old and 
new criteria for rating psychiatric 
disabilities.  The veteran and his 
attorney should be given an appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and 

Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


